UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
------------------------------------------------------------------------X
                                                                        :
  RONALD B. WALKER,                                                     :
                                                                        :
                                             Plaintiff,                 :   18 Civ. 9437 (PAE) (SLC)
                           -v-                                          :
                                                                        :     OPINION & ORDER
  COMMISSIONER OF SOCIAL SECURITY,                                      :
                                                                        :
                                             Defendant.                 :
                                                                        :
------------------------------------------------------------------------X

PAUL A. ENGELMAYER, District Judge:

        Currently pending is defendant’s motion to dismiss for lack of subject matter jurisdiction,

pursuant to Federal Rule of Civil Procedure 12(b)(1). Dkt. 19. Before the Court is the January

24, 2020 Report and Recommendation of the Hon. Sarah L. Cave, United States Magistrate

Judge, recommending that the Court grant the motion based on plaintiff’s failure to obtain a final

decision by the agency and exhaust his administrative remedies. Dkt. 22 (“Report”). The Court

incorporates by reference the summary of the facts provided in the Report. For the following

reasons, the Court adopts this recommendation.

                                                DISCUSSION

        In reviewing a Report and Recommendation, a district court “may accept, reject, or

modify, in whole or in part, the findings or recommendations made by the magistrate judge.” 28

U.S.C. § 636(b)(1)(C). “To accept those portions of the report to which no timely objection has

been made, a district court need only satisfy itself that there is no clear error on the face of the

record.” Ruiz v. Citibank, N.A., No. 10 Civ. 5950 (KPF), 2014 WL 4635575, at *2

(S.D.N.Y. Aug. 19, 2014) (quoting King v. Greiner, No. 02 Civ. 5810 (DLC),
2009 WL 2001439, at *4 (S.D.N.Y. July 8, 2009)); see also, e.g., Wilds v. United Parcel Serv.,

262 F. Supp. 2d 163, 169 (S.D.N.Y. 2003).

        As no party has submitted objections to the Report, review for clear error is appropriate.

Careful review of Judge Cave’s thorough and well-reasoned Report reveals no facial error in its

conclusions; the Report is therefore adopted in its entirety. Because the Report explicitly states

that “failure to object within fourteen (14) days will result in a waiver of objections and will

preclude appellate review,” Report at 9, the parties’ failure to object operates as a waiver of

appellate review. See Caidor v. Onondaga Cty., 517 F.3d 601, 604 (2d Cir. 2008) (citing Small

v. Sec’y of Health & Human Servs., 892 F.2d 15, 16 (2d Cir. 1989) (per curiam)).

                                          CONCLUSION

        For the foregoing reasons, the Court grants the motion to dismiss. The Court respectfully

directs the Clerk to mail a copy of this decision to plaintiff at the address on file and close this

case.



        SO ORDERED.

                                                                PaJA.�
                                                               ____________________________
                                                               Paul A. Engelmayer
                                                               United States District Judge


Dated: February 18, 2020
       New York, New York




                                                   2
